OPINION OF THE COURT
Stanley B. Katz, J.
The plaintiff has moved for an order dismissing the first affirmative defense.
On or about November 21, 1983, the defendants, Certain Underwriters at Lloyd’s of London, issued an insurance policy covering the plaintiff’s business, which involved the delivery of cargoes in armored trucks. The policy reads in relevant part:
"It is hereby understood and agreed that, effective 21st November 1983 it is a warranty of this Policy that when vehicles are carrying amounts in excess of US$300,000 and/or *546amounts in excess of US$150,000 are in transit between vehicle and premises then subject to the overall limits of this Policy the warranties in respect of all operations appearing on page two of the policy wording are amended to read:
"Warranted not less than three crew to each vehicle whilst carrying interest insured.”
On September 19, 1988, one of plaintiffs trucks was robbed in The Bronx while it was carrying a cargo worth $385,621.80. Of this sum, $108,520.33 was in cash and $261,739.12 was in checks. The defendants have disclaimed liability because the truck had only a two-man crew, and this is the subject raised by their first affirmative defense.
The issue to be determined is whether the plaintiff breached the warranty requiring a three-man crew because the term "US$300,000” includes both cash and checks. The court believes that this issue must be resolved in favor of the defendants. In the first place, the policy was not written to insure cash cargoes alone. The policy is "on cash and/or notes and/or valuables and the like in transit by armoured vehicle [etc.]”. Moreover, the primary consideration in interpreting insurance contracts is the intention of the parties. (McGrail v Equitable Life Assur. Socy., 292 NY 419; J.G.A. Constr. Corp. v Charter Oak Fire Ins. Co., 66 AD2d 315.) In the case at bar, it is clear that the symbol "US$” as used throughout the policy was not intended to refer to cash alone. For example, the premium is stated to be "US$10,000”. The symbol "US$” is also used in connection with the limits on liability, and these limits were set on the defendants’ over-all risk.
Accordingly, the plaintiffs motion is denied.